         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA
                                                   Case No. 18-CR-303
               v.
                                                   Honorable Thomas F. Hogan
    JACKSON COSKO,

                      Defendant.



                    GOVERNMENT’S SENTENCING MEMORANDUM

        The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits the following Sentencing Memorandum. The United States

submits that the defendant deliberately and maliciously committed serious crimes directed at

United States Senators and the Senate; that the defendant’s crimes imposed significant harm on

individual Senators, their families, staff, and the Senate; and that his crimes call out for a

significant sentence. In that context, and in view of the totality of the circumstances, the

government submits that the defendant should be sentenced to the high end of the range

recommended by the U.S. Sentencing Guidelines (“U.S.S.G.”), that is to say, 57 months in prison.

                                       INTRODUCTION

        The defendant has pleaded guilty to carrying out a months-long series of burglaries and

sophisticated data theft offenses directed at the office of United States Senator Maggie Hassan; to

a separate set of “doxxing” offenses1 through which he maliciously released personal information

of Senators Lindsay Graham, Orrin Hatch, Mike Lee, Rand Paul, and Mitch McConnell; and to

obstruction of justice, because he attempted to silence a witness by threatening to release the


1
  “Doxxing” is the act of publishing private or identifying information about an individual on the
Internet, typically with malicious intent. As used in in this Memorandum, it refers to violations of
18 U.S.C. § 119 (Making Public Restricted Personal Information).
                                                -1-
            Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 2 of 21



private health information of a Senator’s children, because he corrupted another person and

persuaded her to attempt to “wipe down” the scene of his burglaries, and because he attempted to

destroy evidence in his own apartment. The defendant ultimately pleaded guilty to five felony

counts.

          The defendant’s crimes spanned several months and reflected a deliberate malice and self-

righteous entitlement that distinguishes his offense conduct from purely impulsive, one-time

mistakes, and from offenses driven solely by intoxication or addition. For months, the defendant

engaged in the data-theft campaign targeting Senator Hassan’s office. Moreover, after a weekend

of mulling over the response (and the harm) caused by his doxxing Senators Lindsay Graham,

Orrin Hatch, Mike Lee, the defendant essentially decided that his targets deserved it, that he should

target Senators Paul and McConnell, and that he should commit additional doxxing offenses, even

writing an (undated) note to himself, suggesting a “contest of who to dox next[.]”

          The defendant’s burglary and computer hacking campaign imposed significant harm on the

office of Senator Hassan and on the United States Senate as an institution – it represented the single

largest known theft of electronic data from the Senate; upon discovery of the defendant’s last

burglary, one Senate computer was immediately removed from service; and after it was discovered

that the defendant had placed secret keylogger devices on several other computers, another twelve

Senate computers had to be quarantined, examined, and replaced. The defendant’s doxxing

offenses imposed similarly significant harms, not only by causing substantial fear and distress

among the family members of the targeted Senators, but also by requiring the U.S. Capitol Police,

as well as local police agencies, to conduct directed uniformed patrols of the residences of affected

Senators.




                                                -2-
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 3 of 21



       The defendant’s doxxing conduct also prompted unidentified third parties to direct

retaliatory abuse and racial harassment at another staffer in the House of Representatives –

someone who was entirely innocent, but because the defendant used a shared IP address to conduct

his doxxing, and because he hid his true identity (leading to speculation about the identity of the

perpetrator), third parties wrongly blamed the other staffer for the defendant’s conduct. They then

subjected her to voluminous online harassment, causing her to temporarily leave her house for

safety reasons – the very same type of harm that the defendant inflicted on his own targets.

       As set forth below, the government respectfully submits that, in light of the determined,

prolonged, and considered nature of the defendant’s conduct, the harm imposed by his crimes, and

the fact that, under his plea agreement, he has received substantial benefit (that is, the government

not pursuing three additional doxxing counts under 18 U.S.C. § 119 and at least one count of

aggravated identity theft under 18 U.S.C. § 1028A), the defendant should be sentenced to the high

end of the already-reduced range under the applicable Guidelines, that is to say, that he should be

sentenced to 57 months in prison.

                                  FACTUAL BACKGROUND

       On April 5, 2019, the defendant accepted responsibility and pled guilty to two counts of

Making Public Restricted Personal Information, in violation of 18 U.S.C. § 119, one count of

Computer Fraud, in violation of 18 U.S.C. § 1030(a)(2), one count of Witness Tampering, in

violation of 18 U.S. C. § 1512(b)(3), and one count of Obstruction of Justice, in violation of 18

U.S.C. § 1512(b)(2)(B). In exchange for the defendant’s guilty plea, the government agreed to

dismiss the existing indictment and agreed not to charge the defendant with any further crimes,

including additional counts under 18 U.S.C. § 119 and 18 U.S.C. § 1028A.




                                                -3-
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 4 of 21



                     The Defendant’s Senate Employment and Termination

       Beginning in 2017, the defendant served as a staffer and computer systems administrator

in the Office of Senator Hassan. As a system administrator, the defendant had an intimate

knowledge of, and broad access to, computer systems, administrative accounts, and related

security practices and measures (including passwords and usernames). The defendant was, in

essence, entrusted with access to all of the computer systems and data in the Senator’s office.

       The defendant was terminated for performance-related reasons in May 2018.                  The

defendant believed that his termination was unjust; he was indignant about having been forced to

leave the job; and he continued to be angry about his termination for months. Driven by that anger,

as well as concern about his prospects for future employment, the defendant took advantage of his

in-depth knowledge of the office’s computer security measures and practices, engaged in an

extensive computer fraud and data theft scheme that he carried out by repeatedly burglarizing

Senator Hassan’s Office. The defendant ultimately copied entire network drives, sorted and

organized sensitive data, and explored ways to use that data to his benefit.

                                      Burglary & Data Theft

       The defendant broke into Senator Hassan’s Office on at least four occasions, including on

or about July 26, 2018, August 6, 2018, and October 2, 2018. The defendant gained access to

Senator Hassan’s Office by unlawfully obtaining keys from SUBJECT A, a staffer who was (at

the time) employed in the Office. The defendant had a prior close relationship with SUBJECT A,

and the defendant continued that relationship after the termination of his employment. Initially,

the defendant took advantage of that relationship and obtained SUBJECT A’s keys without the

knowledge or permission of SUBJECT A. Once he obtained the keys, the defendant used them to

enter the Senator’s Office alone at night, with the specific intent of unlawfully accessing Senate-



                                                -4-
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 5 of 21



owned computers, for the express purpose of stealing electronic information – including login

credentials and other means of identification belonging to Senate employees.

       During his repeated burglaries of Senator Hassan’s Office, and assisted by the insider

knowledge that he gained as a system administrator in that Office, the defendant obtained and took

dozens of means of identification (including network login credentials) belonging to at least six

employees of the Office of Senator Hassan – that is, his conduct constituted numerous instances

of identity theft. The defendant also surreptitiously installed “keylogger” devices on at least six

computers in Senator Hassan’s Office. The keylogger devices were designed to be unobtrusive,

legitimate looking devices that would go unnoticed by the individuals that were using the affected

computers. They were also designed to record the keystrokes that Senate staffers typed on their

Senate-owned computers – including the keystrokes that comprised usernames and passwords for

Senate computers and computer networks, as well as personal e-mail accounts.2

       During the burglaries after the installation of the keyloggers, the defendant accessed the

keylogger devices and obtained the information they had recorded. The defendant was thus able

to identify the login credentials that provided access to Senate computers and computer networks.

The defendant then fraudulently used those stolen login credentials, unlawfully accessed Senate

computers and computer networks, and then stole data (including dozens of additional login

credentials for other electronic accounts for multiple victims), personal information, and electronic

mail belonging to Senator Hassan’s Office and its employees.




2
  According to information provided by the defendant, he used keylogger devices which emitted
their own wireless networking (“Wi-Fi”) signal. In order to avoid detection, the defendant
configured the keyloggers so that their Wi-Fi signals would remain invisible to anyone who did
not know the network name. As a result of this configuration the U.S. Capitol Police have been
unable to find and access the keylogger signal, even after recovering the keylogger devices.
                                                -5-
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 6 of 21



       During the burglaries, the defendant copied dozens of gigabytes of data from computers in

Senator Hassan’s Office, including dozens of usernames and passwords belonging to Senate

employees, credit card information belonging to Senate employees, social security numbers

belonging to Senate employees, personally identifying information (“PII”) belonging to hundreds

of other persons, and tens of thousands of e-mails and internal documents belonging to Senator

Hassan’s Office. The defendant also obtained contact information for numerous sitting U.S.

Senators, which included their home addresses and private phone numbers.

       The defendant copied the stolen data onto multiple computers and electronic storage

devices. The defendant sorted and organized at least some of the data, including by compiling one

electronic folder that he designated as “high value.” This “high value” folder included, among

other items, the personal home addresses of multiple Senators.

       There is evidence that the defendant considered various ways of using the stolen data to

extort Senator Hassan’s office, in exchange for a positive employment reference. Specifically,

during the course of the Summer of 2018, as he was repeatedly burglarizing the Senator’s office,

the defendant repeatedly asked a friend (referred to here as “Witness 4”) hypothetical questions

about whether or not certain extortionate uses of stolen data would be unlawful. Witness 4 said

that he repeatedly told the defendant not to do anything foolish.

                               The Defendant’s Doxxing Offenses

       On September 27, 2018, while watching the televised broadcast of a United States Senate

hearing concerning the nomination of a United States Supreme Court Justice, the defendant

became angry at some of participants in the hearing, in particular Senators that were supportive of

the nomination. The defendant acted on that anger by maliciously publishing the personal home

addresses and telephone numbers of Senators Lindsay Graham, Orrin Hatch, and Mike Lee. The



                                               -6-
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 7 of 21



defendant published that information maliciously, with the intent to intimidate the Senators, and

with the knowledge and intent that others who learned of the information would then use the

information to intimidate the three aforementioned Senators, as well as members of their

immediate families, by using the information that the defendant had now made public.

       Specifically, between about 5:15 p.m. and 5:55 p.m., the defendant used a computer that

was connected to the internet through a facility maintained by the House of Representatives and

visited the “Wikipedia” articles for each of those Senators. The defendant then edited those

Wikipedia articles – which were publicly available over the internet – so that the articles would

include the Senators’ home addresses and telephone numbers. The defendant also helped publicize

those edits, by posting or “re-tweeting” posts about his edits over Twitter.

       During the next few days, news organizations reported on the publication of the above-

listed Senators’ personal information (and described the impact that the publication had upon the

Senators and their family members). Senator Rand Paul called for an investigation of the

defendant’s initial doxxing offenses. The defendant responded by maliciously publishing the

personal home addresses and telephone numbers of Senator Paul as well as Senate Majority Leader

Mitch McConnell, with the intent to intimidate them, and with the knowledge and intent that others

would use that information to intimidate them. Specifically, on October 1, 2018, at about 5:50

p.m., using a computer that was connected to the internet through a facility maintained by the

Senate, the defendant edited a “Wikipedia” article so that it would include Senator Paul’s home

address and phone number, as well the text, “He dares call for an investigation of ME?!?!?!? . . .

I am the Golden God! . . . Also It’s my legal right as an American to post his info . . . We are

malicious and hostile . . . Send us bitcoins . . . Wednesday night will be the doxxed next[.]”




                                                -7-
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 8 of 21



       Finally, a few minutes later, using the same computer and internet connection, the

defendant published the home address and telephone number of Senator Mitch McConnell.

       The evidence shows that the defendant knew that his conduct caused harm to others, and

that he derived satisfaction from media and other reports that his doxxing offense had caused

emotional distress. For example, it was publicly reported that the doxxing led to telephone calls

and harassment that caused emotional distress by the spouse of one of the defendant’s targets. The

defendant saw these reports and, on October 2, 2018, happily reported them to a friend (Witness

5), writing “Haha it ruined [a Senator’s] wifes [sic] birthday[.]” Similarly, in other conversations

with Witness 4, the defendant made clear that, in his opinion, the fact that his doxxing offenses

caused distress among the victims was “really funny.”

                       The Defendant’s Use of SUBJECT A’s Office Keys

       During the Summer of 2018, the defendant was a friend of SUBJECT A, who was

employed by Senator Hassan at the time. The defendant spent time socially with SUBEJCT A.

According to the defendant, on at least one occasion in July 2018, he took SUBJECT A’s office

keys, without SUBJECT A’s permission or knowledge. At some point after, SUBJECT A realized

that the defendant had taken her keys and then asked the defendant about the issue. According to

SUBJECT A, when the defendant responded with a cryptic non-answer to her question,

SUBJECT A did not confront him, and did not explicitly know what the defendant had done.

       In August 2018, SUBJECT A needed money to make a rent payment, and asked the

defendant for a loan. When he lent her the money, the defendant told SUBJECT A that he expected

her to return the favor. According to SUBJECT A, at the time she believed that the defendant

meant that, at some unspecified point, he would ask to borrow her office keys again.




                                                -8-
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 9 of 21



       Later, in September 2018, the defendant showed SUBJECT A that he possessed internal e-

mails from Senator Hassan’s Office.       The e-mails, which were dated after the end of the

defendant’s employment, related to an internal matter at the Senator’s Office. Based on the content

of the e-mails as well as various statements by the defendant, SUBJECT A knew that the defendant

had stolen the e-mails, and that he had done so by unlawfully accessing Senate computers.

                                The Final Burglary & Obstruction

       On October 2, 2018, the defendant directly asked SUBJECT A to lend him her office keys.

At that time, based on all of their previous interactions, SUBJECT A correctly believed that the

defendant wanted her keys so that he could unlawfully enter the Senator’s Office and unlawfully

access computers in the Senator’s Office. SUBJECT A believed that she “owed” the defendant a

favor, and, despite knowing the defendant’s intended use, she handed her keys over to the

defendant.

       Shortly afterwards, the defendant used SUBJECT A’s key to open the locked office door

of Senator Hassan’s Office. Once inside, the defendant planned on unlawfully accessing a Senate-

owned computer that was used by Witness 3, an employee of Senator Hassan. When the defendant

entered the office, he went to Witness 3’s computer, used Witness 3’s login credentials (which the

defendant had previously stolen), and logged in to Witness 3’s computer. The defendant opened

a web-based e-mail application, which Witness 3 had never used, and attempted to review Witness

3’s e-mails. The defendant wanted to review those e-mails to determine whether or not Senator

Hassan’s Office had provided unfavorably employment references about him.

       Shortly thereafter, while the defendant was typing at Witness 3’s keyboard and unlawfully

accessing Witness 3’s computer, Witness 2 entered Senator Hassan’s Office, and immediately

recognized the defendant as a person who did not have authority to be inside the Senator’s Office.



                                               -9-
           Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 10 of 21



The defendant used Witness 3’s keyboard, locked Witness 3’s computer, and fled. A few minutes

later, at 10:25 p.m., the defendant sent a threatening e-mail to Witness 2. The defendant sent the

e-mail from the address livefreeorpwn@gmail.com, an e-mail address that the defendant had

created to conceal his true identity, including in connection with other activities involving data

that the defendant had stolen from Senator Hassan’s Office. The e-mail to Witness 2 was directed

to Witness 2’s email account at Senator Hassan’s Office, and was titled, “I own EVERYTHING.”

The body of the e-mail stated, “If you tell anyone I will leak it all. Emails signal conversations

gmails. Senators children’s health information and socials.” The defendant’s reference to “signal

conversations” was a reference to the use of Signal, an encrypted messaging application. The

defendant’s reference to “socials” was a reference to social security numbers.

          According to Witness 2, Witness 2 was deeply disturbed by the defendant’s threat, and

over having to report the incident to law enforcement.

          Later that evening, after the defendant had returned home, the defendant began to plan to

destroy and conceal evidence of his crimes. The defendant wrote a note/checklist, reminding

himself to “Backup all files . . . Mail backup . . . Burn aliases . . . Wipe down comps[.]” The

defendant then attempted to actually delete electronic evidence, including electronic evidence of

his data theft from Senator Hassan’s Office, as well as evidence of his doxxing offenses. The items

that the defendant deleted data from included a laptop computer that the defendant had used to

“dox” the other Senators, and which he used to obtain and download stolen data from the Senator’s

Office.

          The following morning, on October 3, 2018, the defendant met with SUBJECT A, to return

SUBJECT A’s key. During their meeting, and consistent with his handwritten note, the defendant

told SUBJECT A to wipe down all of the computers, keyboards, and computer mice, and to unplug



                                                - 10 -
        Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 11 of 21



the computers in Senator Hassan’s Office. SUBJECT A understood, and the defendant hoped, that

these actions would destroy latent fingerprints as well as electronic evidence of his unlawful

conduct, and prevent them from being available for any criminal and grand jury investigation.

SUBJECT A, who knew that the defendant had unlawfully entered Senator Hassan’s Office the

night before, did in fact attempt to “wipe down” computer keyboards and computer mouse devices,

but was unable to complete the task of unplugging the computers, because Witness 3 entered the

Office. SUBJECT A then texted the defendant, at about 8:28 a.m. on October 3, 2018, stating,

“Hey[.] So I was able to wipe down the keys and mouse but [Witness 3] was coming so I could

[not] do the other thing[.]” The defendant replied, “Thanks,” and SUBJECT A finished the

conversation by responding, “Np, sorry I couldn’t do everything.”

                                  THE PLEA AGREEMENT

       In the early stages of the case, the defendant accepted responsibility for his conduct and

agreed to be interviewed by law enforcement. In order to give credit for the defendant’s

cooperation and acceptance of responsibility, the government extended a plea offer that

significantly reduced the defendant’s potential sentencing exposure. Specifically, the government

extended a plea offer that permitted the defendant to plead guilty to two counts under 18 U.S.C.

§ 119, rather than five, and that permitted the defendant to avoid charges under 18 U.S.C. § 1028A.

       If the defendant had been convicted of three additional doxxing counts, he would have

faced a higher recommended sentence under the Guidelines, because each violation of 18 U.S.C.

§ 119 would have constituted a separate “unit” under the grouping analysis required under

U.S.S.G. § 3D1.4. In addition to that increased sentencing range under the U.S.S.G. for the

doxxing, computer fraud, and obstruction counts, a conviction under 18 U.S.C. § 1028A would




                                              - 11 -
          Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 12 of 21



have required and additional two-year mandatory minimum sentence, which the Court would be

required to impose consecutive with the sentences for all other charges.

                                            ARGUMENT

   I.       Introduction

   The government respectfully submits that a significant sentence is warranted under all of the

circumstances of the case. The defendant’s crimes were deliberate, malicious, and sustained over

a long period of time; his crimes caused serious harm to the United States Senate, to individual

Senators, and to their families and staff; and the defendant’s acceptance of responsibility is amply

reflected by the charge bargaining incorporated into the Plea Agreement.

   II.      Application Of The Sentencing Guidelines

            A. Legal Analysis

         The Guidelines provide advisory recommendations which the courts “must consult . . . and

take . . . into account when sentencing,” United States v. Booker, 543 U.S. 220, 264 (2005),

defendants for violations of the United States Code. As the Supreme Court has explained, “[a]s a

matter of administration and to secure nationwide consistency, the Sentencing Guidelines should

be the starting point and the initial benchmark” in for determining the appropriate sentence. Gall

v. United States, 552 U.S. 38, 49 (2007).

            B. The Presentence Investigation Report

                   a. Offense Level For Counts One and Two

         As set forth in the Presentence Investigation Report (“PSR”), the Probation Office

determined that, after accounting for the applicable specific offense characteristics and a three-




                                               - 12 -
        Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 13 of 21



point deduction for the defendant’s acceptance of responsibility, the offense level for Counts One

and Two (the doxxing counts) is “23.”3 The government submits that this calculation is correct.

                           i. The PSR Correctly Applies U.S.S.G. § 3B1.3

        The government anticipates that the defense will assert that the PSR erroneously applies a

two-level enhancement for “abuse of a position of trust” or use of a “special skill” under U.S.S.G.

§ 3B1.3. The government believes that the PSR correctly applies this enhancement. In an

objection submitted to the Probation Office, the defense argued that U.S.S.G. § 3B1.3 should not

apply, because the defendant “did not abuse any position of public or private trust,” because “at

the time of the offenses . . . Mr. Cosko was not employed with Senator Hassan’s office.” However,

the government believes that the defendant did abuse his position of trust, and that his offense

conduct required the application of special skills within the meaning of U.S.S.G. § 3B1.3.

       First, the defendant’s offense conduct involved the abuse of a position of trust. Prior to his

termination, the defendant served as a computer systems administrator in the Office of Senator

Hassan. In connection with that position, the defendant was entrusted with an intimate knowledge

of, and broad access to, the computer systems, administrative accounts, and related security

measures (including passwords and usernames) in Senator Hassan’s Office. That is, precisely

because of his trusted position as the systems administrator, he had access to certain information

– network configurations, security measures, and login credentials – used in connection with his

offenses. The fact that the defendant was fired did not relieve him of his obligation to keep

confidential information confidential, nor did it authorize him to use that information for the

purpose of committing crimes.



3
 As noted in the PSR, the defendant has fully accepted responsibility for his conduct in a timely
manner. The United States therefore moves for the additional one-level reduction in the
defendant’s offense level. The calculations in the PSR accounted for this motion.
                                               - 13 -
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 14 of 21



       Moreover, in addition to abusing the knowledge that he gained from his previous position

as a systems administrator, the defendant carried out his crimes by applying unusual levels of skill

and sophistication concerning computer and cybersecurity practices. The defendant knew where

and how to obtain sophisticated “keylogger devices” that secretly recorded every keystroke on

computers in the Senator’s office; he knew how to configure them so that they would be difficult

to detect; and he knew where to place them so that members of Senator Hassan’s Office would not

notice them. These sophisticated keylogger devices were “designed to be unobtrusive, legitimate

looking devices that would go unnoticed” – and, in fact they did go unnoticed even after the

defendant’s arrest. To his credit, after his arrest the defendant ultimately told law enforcement

about the keyloggers, but that does not change the degree of their sophistication. In fact, even after

the defendant informed law enforcement about the keyloggers, and described their characteristics,

law enforcement remained unable to detect the wireless networks they transmitted.                The

government believes that the defendant’s use of these devices, in the manner and configuration

that he did, involved the use of a “special skill” set within the meaning of U.S.S.G. § 3B1.3.

                           ii. The PSR Correctly Applies U.S.S.G. § 3B1.3

       The government anticipates that the defense will assert that the PSR erroneously applies a

two-level enhancement for obstruction of justice under U.S.S.G. § 3C1.1. The government

believes that the PSR correctly applies this enhancement. In an objection submitted to the

Probation Office, the defense argued, without explanation, that the obstruction of justice described

in the Statement of Offense applied only to Count Three, and not to Counts One and Two.

       However, as set forth in the Statement of Offense, which the defendant signed, the

defendant plainly engaged in obstruction of justice relevant to Counts One and Two. Specifically,

the Statement of Offense provides that, after he returned to his residence on the night of October



                                                - 14 -
        Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 15 of 21



2, 2018, “the defendant began to plan to destroy and conceal evidence of his crimes. The defendant

wrote a note/checklist, reminding himself to “Backup all files . . . Mail backup . . . Burn aliases

. . . Wipe down comps[.]” The defendant then attempted to actually delete electronic evidence,

including electronic evidence of his data theft from Senator Hassan’s Office, as well as evidence

of his doxxing offenses. The items that the defendant deleted data from included a laptop computer

that the defendant had used to “dox” the other Senators, and which he used to obtain and download

stolen data from the Senator’s Office.” Statement of Offense at 8-9. And he sent SUBJECT A

back to Senator Hassan’s Office specifically to destroy physical and digital evidence: to wipe down

all of the computers, keyboards, and computer mice, and to unplug the computers.

                   b. Grouping Analysis For Counts One, Two and Three

                           i. Count Three Does Not Group With Counts One And Two

       In the Plea Agreement, the parties agreed that “Count 1, Count 2, and Count 3 each

constitutes a separate group” under the U.S.S.G. The parties further agreed “that Counts 1 and 2

each constitutes one Unit under U.S.S.G. § 3D1.4(a), and that Count 3 constitutes at least one-half

Unit,” and that “U.S.S.G. § 3D1.4 requires adding 3 levels to the offense level for Count 1 (based

on the one Unit from Count 1, one Unit from Count 2, and . . . one-half Unit from Count 3).”

       Notwithstanding the plea agreement, the PSR concluded that Count Three should be

grouped with Counts One and Two, because, under U.S.S.G. § 3D1.2(c), “one of the counts

embodies conduct that is treated as a specific offense characteristic in, or other adjustment to, the

guideline applicable to another of the counts[.]” The Probation Office observed that U.S.S.G.

§ 2B1.1(18)(B) provides an enhancement for Count Three, because “the offense involved the

unauthorized public dissemination of personal information.”

       The government agrees that the defendant’s offense conduct included the “unauthorized



                                               - 15 -
        Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 16 of 21



public dissemination of personal information.” However, the government respectfully submits

that U.S.S.G. § 2B1.1(18)(B) does not account for the offense conduct of Counts One and Two.

Counts One and Two are based on the defendant’s making public restricted personal information

with a particular criminal intent. That criminal intent – the heart of the violation of 18 U.S.C.

§ 119, the “intent to threaten, intimidate or incite the commission of a crime of violence” or the

“intent and knowledge” that the information published “will be used” to do so – is not “embodied”

in U.S.S.G. § 2B1.1(18)(B), which applies to any unauthorized dissemination of information of

any kind, and for any purpose. In that context, it applies an enhancement of an additional two

offense levels. If U.S.S.G. had been intended to cover the dissemination of information with the

knowledge and intent that it would be used to threaten, intimidate, or incite violence against public

officials or grand jurors, it would have been directed at that type of conduct (and likely would have

required more than two levels of enhancement).

                           ii. Conclusion As To Grouping

       For the reasons set forth above, the government submits that Counts One, Two and Three

each constitute a separate group under U.S.S.G. § 3D1.2. As the parties agreed in the Plea

Agreement, the government believes that, under U.S.S.G. § 3D1.4(a), Count Three constitutes

either one-half or one whole unit. The government notes that, under U.S.S.G. § 3D1.4(a), whether

Count Three is one-half unit, or whether it constitutes a whole unit, the end result is the same: the

U.S.S.G. would require adding three offense levels to the defendant’s overall score.

       For these reasons, the government submits that, rather than the two offense levels added

by the PSR, the grouping analysis under U.S.S.G. § 3D1.4 requires adding three offense levels.

                   c. The Defendant’s Combined Offense Level

       For the reasons set forth above, the government submits that the PSR correctly calculates



                                               - 16 -
           Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 17 of 21



the offense level for Counts One and Two as 23, and the government further submits that U.S.S.G.

§ 3D1.4 requires adding an additional three offense levels (rather than the two added by the PSR),

resulting in a total combined offense level (prior to credit for acceptance of responsibility) of 26.

The government further submits that, after applying a three-level reduction for acceptance of

responsibility, the defendant’s final combined offense level is 23.

                    d. The Recommended Sentencing Range Under The U.S.S.G.

          The government agrees with the PSR’s assessment that the defendant has a Criminal

History Score of 0. The government submits that, based on the final combined offense level of

23, the recommended sentencing range under the U.S.S.G. is 46 to 57 months in prison.

   III.      The Statutory Sentencing Factors

          As noted above, determining the recommended sentencing range under the U.S.S.G. is the

first of two required steps for sentencing under the United States Code. The second step requires

the court to consider that range, to consider other relevant factors set forth in the guidelines, and

to consider the factors set forth in 18 U.S.C. § 3553(a). See, e.g., United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005). These factors include (1) the nature and circumstances of the

offense; (2) the history and characteristics of the defendant; (3) the need to impose a sentence that

reflects the seriousness of the offense, promotes respect for the law, provides just punishment,

affords adequate deterrence, protects the public, and provides the defendant with needed

educational or vocational training and medical care; and (4) the need to avoid unwarranted

sentence disparities among defendants with similar records convicted of similar conduct.

   IV.       The Government’s Recommended Sentence

          The government believes that the Court should sentence the defendant to the high end of

the recommended sentencing range because the U.S.S.G. analysis would not otherwise capture the



                                               - 17 -
         Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 18 of 21



severity of the defendant’s conduct, would not reflect the nature of the harm imposed by the

defendant’s offenses, and does not account for the sustained and deliberate nature of his crimes.

   V.      Analysis of the Statutory Sentencing Factors

               1. Nature and Circumstances of the Offenses

        The government submits that this factor weighs heavily in favor of a significant sentence.

        First, the defendant’s burglary, doxxing, and computer fraud crimes were all committed

deliberately, intentionally, and over an extended period of time. These were not crimes committed

on an impulse, nor were they the product of a failure to think. The defendant plainly considered

his actions, talked about them with others, and then continued down a determined path.

        Second, the defendant’s crimes were committed with a clear malicious intent toward other

people. These were not crimes of a regulatory nature – with respect to the burglary and data theft,

the defendant wanted revenge against his former employer, and he planned on extorting a positive

reference. Similarly, with respect to the doxxing conduct, the defendant wanted to punish people

who disagreed with his politics. Further, the defendant sought to extort a witness into silence, by

threatening to release the private health information about a Senator’s children.

        Finally, although the defendant’s crimes will be addressed in a single hearing – and were

connected by the defendant’s continuing belief that he was always right and those who opposed

(or fired) him were always wrong, and by his belief that he could violate the sanctity of the United

States Senate at will and threaten individual Senators as he pleased – the data theft, doxxing, and

obstruction crimes were entirely distinct from one another, with distinct sets of victims, and

causing distinct sets of harm. The defendant’s burglary and data theft campaign targeted his former

employer, who, in the defendant’s view, should not have terminated his employment; his doxxing




                                               - 18 -
        Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 19 of 21



campaign targeted United States Senators because he did not agree with their politics; and his

witness tampering and obstruction of justice was a corrupt exercise in self-preservation.

               2. History and Characteristics of the Offender

       The defendant appears to be an intelligent and capable adult, having been raised by a good

family in a stable environment, having graduated from college and pursued a graduate degree, and

having enjoyed significant and loving support from both parents. While the defendant does have

a criminal history, and a history with illegal drug use, a review of the PSR shows that there are no

particularly mitigating circumstances in the defendant’s character or background.

               3. The Need to Promote Respect for the Law, to Provide Just Punishment, to
                  Afford Adequate Deterrence, to Protect the Public

       For the reasons set in Part 1 above, the government submits that the circumstances of this

case demand a significant sentence, in order to promote respect for the law, provide adequate

deterrence to the defendant and others, and to justly punish the defendant for his conduct, for the

harm that he imposed on others, and for the impact of his actions on the victims in this case.

       In addition, the government notes that the defendant operated under the belief that he was

entitled to inflict emotional distress upon United States Senators and their families, simply because

they disagreed with the defendant and had different political views. The government believes that

there appears to have been an increase in similar criminal harassment, particularly through social

media channels, by people across the political spectrum. In fact, in this particular case, after the

defendant doxxed United States Senators based on their positions in a matter of public debate;

people on the other end of the political spectrum responded by attempting to identify the defendant,

and, after mis-identifying a different person (a staffer for a Member of the House of

Representatives), responded by harassing and threatening her, causing that innocent staffer to fear

for her safety. The government believes that a significant sentence would help to make clear that


                                               - 19 -
        Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 20 of 21



difference of political opinion do not entitle people to engage in politically motivated, criminal

attacks threatening elected officials with whom he disagrees, and would thereby encourage respect

for the law, and deter future criminal conduct.

               4. The Need to Provide the Defendant with Educational or Vocational
                  Training or Medical Care

       The defendant would no doubt benefit from additional education and counseling, but

nothing in the PSR shows that he has any unusual or particular need for education, training, or

medical care that would impact the appropriate sentence. The government would submit that the

defendant should be evaluated for any counseling or therapy that would benefit him, but does not

believe that the appropriate sentence is otherwise impacted by this statutory factor.

               5. The Need to Avoid Unwarranted Sentence Disparities

       The government believes its recommended sentence will avoid any unwarranted sentence

disparities. First, government is not aware of any case involving conduct that is distinctly similar

to the conduct in this unusual case – the defendant’s data theft alone is sui generis, and when

combined with the obstruction and doxxing offenses, there are few proper points of comparison.

This is particularly so because the U.S.S.G. calculates the offense level for computer fraud based

on economic harm, using the same Guideline that applies to commercial fraud, and while the

defendant’s offense conduct was malicious, it was not intended to cause economic harm. Second,

the government submits that the Court can adequately avoid any potentially unwarranted

sentencing disparities by imposing guidelines-compliant sentences.

                                         CONCLUSION

       For all of the foregoing reasons, the government respectfully requests that the Court

sentence the defendant to a total of 57 months in prison. The government further requests that the

Court sentence the defendant to three years of supervised release, and to pay the required special


                                                  - 20 -
        Case 1:18-cr-00303-TFH Document 40 Filed 06/11/19 Page 21 of 21



assessments of $100 for each of Counts One, Two, Three, Four, and Five. Finally, the government

requests that the terms of the defendant’s supervise release include a requirement that he stay away,

and refrain from contacting, the victim U.S. Senators and their families; a requirement that he stay

away from the U.S. Senate; and a requirement that he shall not engage in any unlawful activity

involving a computer.


                                              Respectfully submitted,

                                              ALESSIO D. EVANGELISTA
                                              Attorney for the United States, Acting Under
                                              Authority Conferred by 28 U.S.C. § 515


                                      BY:     ___/s/_________________________
                                              Demian S. Ahn
                                              DC Bar No. 491109
                                              Tejpal S. Chawla
                                              DC Bar No. 464012
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530




                                               - 21 -
